Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/255,677, the examiner acknowledges the applicant's submission of the after final amendment filed on 3/3/2021. Claims 21-40 are pending.

TERMINAL DISCLAIMER
The terminal disclaimer filed on 3/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,552,176; US 10,228,881 and US 10,223,034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Per the instant office action, claims 21-40 are considered as allowable subject matter. 
The reasons for allowance of claim 21 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “at least one processor; one or more hybrid memory devices comprising at least one volatile memory portion and at least one non-volatile memory portion; and one or more memories storing thereon instructions that, when executed by the at least one processor, cause the system to perform operations including: detecting the one or more  hybrid memory devices; rendering, on a user interface a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising multiple instances of hybrid memory devices mapped as one block storage device, or multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and in response to a user input received via the user interface, storing data at the one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.”
The reasons for allowance of claim 28 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “detecting one or more hybrid memory devices on a user interface , a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and storing data at one or more of the one or more hybrid memory devices, wherein the hybrid memory devices are accessed via logical block addressing.”
The reasons for allowance of claim 34 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “detecting one or more hybrid memory devices on a system; -4-causing rendering, on a user interface, a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and storing data at one or more of the one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.”
Dependent claims 22-27, 29-33 and 35-40 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 8, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135